Exhibit 10.4

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT is entered into as of December 19, 2012 by
and among Silver Bay Realty Trust Corp., a Maryland corporation (the “Company”),
and the holders listed on Schedule I hereto (each an “Initial REIT Stockholder”
and, collectively, the “Initial REIT Stockholders”).

 

RECITALS

 

WHEREAS, in connection with the initial public offering of shares of the
Company’s common stock, par value $0.01 per share (the “Common Stock”), the
Company and Silver Bay Operating Partnership L.P., a Delaware limited
partnership (the “Operating Partnership”), have engaged in certain formation
transactions (the “Formation Transactions”), pursuant to which the Initial REIT
Stockholders have received shares of Common Stock for their respective interests
in the entities participating in the Formation Transactions; and

 

WHEREAS, as a condition to receiving the consent of the Initial REIT
Stockholders to the Formation Transactions, the Company has agreed to grant the
Initial REIT Stockholders and their permitted assignees and transferees the
registration rights set forth in Article II hereof.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1            Definitions.     In addition to the definitions set forth
above, the following terms, as used herein, have the following meanings:

 

“Affiliate” means, with respect to any Person, a Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with the specified Person.  For the purposes of this
definition, “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”) as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of such Person,
whether through the ownership of voting securities, by agreement or otherwise.

 

“Agreement” means this Registration Rights Agreement, as it may be amended,
supplemented or restated from time to time.

 

“Business Day” means any day that is not a Saturday, Sunday or legal holiday in
the State of Minnesota.

 

“Charter” means the Articles of Amendment and Restatement of the Company as
filed with the Secretary of State of the State of Maryland on December 13, 2012
as the same may be amended, modified or restated from time to time.

 

“Commission” means the Securities and Exchange Commission.

 

1

--------------------------------------------------------------------------------


 

“Exchange Act” means the Securities Exchange Act of 1934, as amended and the
rules and regulations promulgated thereunder.

 

“Holder” means any Initial REIT Stockholder who is the record or beneficial
owner of any Registrable Security or any assignee or transferee of such Initial
REIT Stockholder (including assignments or transfers of Registrable Securities
to such assignees or transferees as a result of the foreclosure on any loans
secured by such Registrable Securities) (x) to the extent permitted under the
Charter and (y) provided such assignee or transferee agrees in writing to be
bound by all the provisions hereof, unless such owner, assignee or transferee
acquires such Registrable Security in a public distribution pursuant to a
registration statement under the Securities Act or pursuant to transactions
exempt from registration under the Securities Act where securities sold in such
transaction may be resold without subsequent registration under the Securities
Act.

 

“Notice and Questionnaire” means a written notice, substantially in the form
attached as Exhibit A, delivered by a Holder to the Company (i) notifying the
Company of such Holder’s desire to include Registrable Securities held by it in
a Shelf Registration Statement, (ii) containing all information about such
Holder required to be included in such registration statement in accordance with
applicable law, including Item 507 of Regulation S-K promulgated under the
Securities Act, as amended from time to time, or any similar successor
rule thereto, and (iii) pursuant to which such Holder agrees to bound by the
terms and conditions hereof.

 

“Ownership Limit Provisions” mean the various provisions of the Company’s
Charter set forth in Article VII thereof restricting the ownership of Common
Stock by Persons to specified percentages of the outstanding Common Stock.

 

“Person” means an individual or a corporation, partnership, limited liability
company, association, trust, or any other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

 

“Registrable Securities” means with respect to any Holder shares of Common Stock
at any time owned, either of record or beneficially, by such Holder and received
in the Formation Transactions and any additional shares of Common Stock issued
as a dividend, distribution or exchange for, or in respect of such shares
(including as a result of combinations, recapitalizations, mergers,
consolidations, reorganizations or otherwise) until (i) a registration statement
(including a Shelf Registration Statement) covering such shares has been
declared effective by the Commission and such shares have been disposed of
pursuant to such effective registration statement or unless such shares were
issued pursuant to an effective registration statement), (ii) such shares have
been publicly sold under Rule 144, (iii) all such shares may be sold in one
transaction pursuant to Rule 144 or (iv) such shares have been otherwise
transferred in a transaction that constitutes a sale thereof under the
Securities Act, the Company has delivered a new certificate or other evidence of
ownership for such shares not bearing the Securities Act restricted stock legend
and such shares may be resold or otherwise transferred by such transferee
without subsequent registration under the Securities Act.

 

“Rule 144” means Rule 144 promulgated under the Securities Act, as amended from
time to time, or any similar successor rule thereto that may be promulgated by
the Commission.

 

“Securities Act” means the Securities Act of 1933, as amended and the rules and
regulations promulgated thereunder.

 

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a Shelf Registration Statement under the Securities Act.

 

2

--------------------------------------------------------------------------------


 

“Shelf Registration” shall have the meaning set forth in Section 2.1(a).

 

“Shelf Registration Statement” shall have the meaning set forth in
Section 2.1(a).

 

“Suspension Notice” means any written notice delivered by the Company pursuant
to Section 2.11 with respect to the suspension of rights under a Shelf
Registration Statement or any prospectus contained therein.

 

“Two Harbors” means Two Harbors Investment Corp., a Maryland corporation.

 

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal and not as part of such dealer’s market-making activities.

 

ARTICLE II
REGISTRATION RIGHTS

 

Section 2.1                                   Shelf Registration.

 

(a)                                 Subject to Section 2.11, the Company shall
prepare and file not later than 30 days after the consummation date of the
Company’s initial public offering (the “Closing Date”), a “shelf” registration
statement with respect to the resale of the Registrable Securities (“Shelf
Registration”) by the Holders thereof on an appropriate form for an offering to
be made on a delayed or continuous basis pursuant to Rule 415 under the
Securities Act (the “Shelf Registration Statement”) and permitting registration
of such Registrable Securities for resale by such Holders in accordance with the
methods of distribution elected by the Holders and set forth in the Shelf
Registration Statement, and in the case of Two Harbors shall include the sale of
Common Stock the proceeds of which are used to pay cash for fractional share
resulting from any distribution of Registrable Securities to Two Harbors
shareholders.  The Company shall use its commercially reasonable efforts to
cause the Shelf Registration Statement to be declared effective by the
Commission as promptly as reasonably practicable after the filing thereof and no
later than 90 days after the Closing Date, and, subject to Section 2.11, to keep
such Shelf Registration Statement continuously effective for a period beginning
on the date the Shelf Registration is declared effective and ending on the first
anniversary of such date.  In addition, if the Shelf Registration Statement is
not on Form S-3 (or any similar or successor form) and during the period that
the Shelf Registration Statement is effective the Company becomes eligible to
use Form S-3 (or any similar or successor form), the Company shall be entitled
to amend the Shelf Registration Statement so that it becomes a registration
statement on Form S-3 (or any similar or successor form); provided, however,
that the Company shall use its best efforts to have such amendment declared
effective as soon as practicable after filing.

 

At the time the Shelf Registration Statement is declared effective, each Holder
that has delivered a duly completed and executed Notice and Questionnaire to the
Company on or prior to the date ten Business Days prior to such time of
effectiveness shall be named as a selling securityholder in the Shelf
Registration Statement and the related prospectus in such a manner as to permit
such Holder to deliver such prospectus to purchasers of Registrable Securities
in accordance with applicable law.  If required by applicable law, subject to
the terms and conditions hereof, after effectiveness of the Shelf Registration
Statement, the Company shall file a supplement to such prospectus or amendment
to the Shelf Registration Statement not less than once a quarter as necessary to
name as selling securityholders therein any Holders that provide to the Company
a duly completed and executed Notice and Questionnaire and shall use
commercially reasonable efforts to cause any post-effective amendment to such
Shelf Registration Statement filed for such purpose to be declared effective by
the Commission as promptly as reasonably practicable after the filing thereof.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Any offering under a Shelf Registration
Statement shall be underwritten at the written request of Holders of Registrable
Securities under such registration statement that hold in the aggregate at least
10% of the Registrable Securities; provided that the Company shall not be
obligated to effect more than two underwritten offerings hereunder; provided
further, that the Company shall not be obligated to effect, or take any action
to effect, an underwritten offering (i) within 120 days following the last date
on which an underwritten offering was effected pursuant to this
Section 2.1(b) or if longer, the length of any lock-up required by the
underwriters in the prior underwritten offering, or (ii) during the period
commencing with the date 30 days prior to the Company’s good faith estimate of
the date of filing of (provided the Company is actively employed in good faith
commercially reasonable efforts to file such registration statement), and ending
on a date 90 days after the effective date of, a registration statement with
respect to an offering by the Company.  Any request for an underwritten offering
hereunder shall be made to the Company in accordance with the notice provisions
of this Agreement.

 

(c)                                  Each Holder acknowledges that by
participating in its registration rights pursuant to this Agreement, such Holder
will be deemed a party to this Agreement and will be bound by its terms,
notwithstanding such Holder’s failure to deliver a Notice and Questionnaire;
provided, that any Holder that has not delivered a duly completed and executed
Notice and Questionnaire shall not be entitled to be named as a Selling Holder
in, or have the Registrable Securities held by it covered by, a Shelf
Registration Statement.

 

Section 2.2                                   Reduction of Offering.    
Notwithstanding anything contained herein, if the managing Underwriter or
Underwriters of an offering described in Section 2.1(b) advise in writing the
Company and the Holder(s) of the Registrable Securities included in such
offering that the size of the intended offering is such that the success of the
offering would be materially and adversely affected by inclusion of all the
Registrable Securities requested to be included, then the amount of securities
to be offered for the accounts of Holders shall be reduced pro rata (according
to the Registrable Securities requested for inclusion) to the extent necessary
to reduce the total amount of securities to be included in such offering to the
amount recommended by such managing Underwriter or Underwriters, but in priority
to any securities proposed to be sold by the Company for its own account or any
other holders of securities of the Company with registration rights to
participate therein.

 

Section 2.3                                   Registration Procedures; Filings;
Information.     Subject to Section 2.11 hereof, in connection with any Shelf
Registration Statement under Section 2.1(a), the Company will use its
commercially reasonable efforts to effect the registration of the Registrable
Securities covered thereby in accordance with the intended method of disposition
thereof as quickly as practicable.  In connection with any Shelf Registration
Statement:

 

(a)                                 The Company will, if requested, prior to
filing a Shelf Registration Statement or prospectus or any amendment or
supplement thereto, furnish to each Selling Holder and each Underwriter, if any,
of the Registrable Securities covered by such registration statement copies of
such registration statement as proposed to be filed (and the Company shall
consider Two Harbors comments on the Registration Statement), and thereafter
furnish to such Selling Holder and Underwriter, if any, such number of conformed
copies of such registration statement, each amendment and supplement thereto (in
each case including all exhibits thereto and documents incorporated by reference
therein), the prospectus included in such registration statement (including each
preliminary prospectus) and such other documents as such Selling Holder or
Underwriter may reasonably request in order to facilitate the disposition of the
Registrable Securities owned by such Selling Holder.

 

(b)                                 After the filing of a Shelf Registration
Statement, the Company will promptly notify each Selling Holder of Registrable
Securities covered by such registration statement of any stop

 

4

--------------------------------------------------------------------------------


 

order issued or threatened by the Commission and take all reasonable actions
required to prevent the entry of such stop order or to remove it if entered.

 

(c)                                  The Company will use its commercially
reasonable efforts to (i) register or qualify the Registrable Securities under
such other securities or “blue sky” laws of such jurisdictions in the United
States (where an exemption does not apply) as any Selling Holder or managing
Underwriter(s), if any, reasonably (in light of such Selling Holder’s intended
plan of distribution) requests, (ii) assist Two Harbors in obtaining exemptions
in provinces of Canada for the distribution of its Registrable Securities to its
shareholders and (iii) cause such Registrable Securities to be registered with
or approved by such other governmental agencies or authorities as may be
necessary by virtue of the business and operations of the Company and do any and
all other acts and things that may be reasonably necessary or advisable to
enable such Selling Holder to consummate the disposition of the Registrable
Securities owned by such Selling Holder; provided that the Company will not be
required to (A) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this paragraph (c),
(B) subject itself to taxation in any such jurisdiction or (C) consent to
general service of process in any such jurisdiction.

 

(d)                                 The Company will immediately notify each
Selling Holder of such Registrable Securities, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of
(i) the Company’s receipt of any notification of the suspension of the
qualification of any Registrable Securities covered by a Shelf Registration
Statement for sale in any jurisdiction; or (ii) the occurrence of an event
requiring the preparation of a supplement or amendment to such prospectus so
that, as thereafter delivered to the purchasers of such Registrable Securities,
such prospectus will not contain an untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading and promptly make available to each Selling Holder any such
supplement or amendment.

 

(e)                                  The Company will otherwise use its
commercially reasonable efforts to comply with all applicable rules and
regulations of the Commission, and make available to its securityholders, as
soon as reasonably practicable, an earnings statement covering a period of 12
months, beginning within three months after the effective date of the
registration statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 of the Commission promulgated
thereunder (or any successor rule or regulation hereafter adopted by the
Commission).

 

(f)                                   In the case of an underwritten offering
pursuant to a Shelf Registration Statement, the Company will enter into and
perform its obligations under customary agreements (including an underwriting
agreement, if any, in customary form) and take such other actions as are
reasonably required in order to expedite or facilitate the disposition of the
Registrable Securities (including, to the extent reasonably requested by the
lead or managing underwriters, sending appropriate officers of the Company to
attend “road shows” scheduled in reasonable number and at reasonable times in
connection with any such underwritten offering with all out-of-pocket costs and
expenses incurred by the Company or such officers in connection with such
attendance to be paid by the Company) subject to such underwritten offering.

 

(g)                                  In the case of an underwritten offering
pursuant to a Shelf Registration Statement, the Company will make available for
inspection by any Selling Holder of Registrable Securities subject to such
underwritten offering, any Underwriter participating in any disposition of such
Registrable Securities and any attorney, accountant or other professional
retained by any such Selling Holder or Underwriter, all financial and other
records, pertinent corporate documents and properties of the Company
(collectively, the “Records”) as shall be reasonably necessary to enable them to
exercise

 

5

--------------------------------------------------------------------------------


 

their due diligence responsibility, and cause the Company’s officers, directors
and employees to supply all information reasonably requested by any Inspectors
in connection with such registration statement, subject to entry by each such
customary confidentiality agreement in a form reasonably acceptable to the
Company.

 

(h)                                 The Company will use its commercially
reasonable efforts to cause all Registrable Securities covered by such Shelf
Registration Statement to be listed on each securities exchange on which similar
securities issued by the Company are then listed.

 

(i)                                     In addition to the Notice and
Questionnaire, the Company may require each Selling Holder of Registrable
Securities to promptly furnish in writing to the Company such information
regarding such selling Holder, the Registrable Securities held by it and the
intended method of distribution of the Registrable Securities as the Company may
from time to time reasonably request and such other information as may be
legally required in connection with such registration.  No Holder may include
Registrable Securities in any registration statement pursuant to this Agreement
unless and until such Holder has furnished to the Company such information. 
Each Holder further agrees to furnish as soon as reasonably practicable to the
Company all information required to be disclosed in order to make information
previously furnished to the Company by such Holder not materially misleading.

 

(j)                                    Each Selling Holder agrees that, upon
receipt of any notice from the Company of the happening of any event of the kind
described in Section 2.3(b) or 2.3(d) or upon receipt of a Suspension Notice,
such Selling Holder will forthwith discontinue disposition of Registrable
Securities pursuant to the registration statement covering such Registrable
Securities until such Selling Holder’s receipt of written notice from the
Company that such disposition may be made and, in the case of clause (ii) of
Section 2.3(d) or, if applicable, Section 2.11, copies of any supplemented or
amended prospectus contemplated by clause (ii) of Section 2.3(d) or, if
applicable, prepared under Section 2.11, and, if so directed by the Company,
such Selling Holder will deliver to the Company all copies, other than permanent
file copies then in such Selling Holder’s possession, of the most recent
prospectus covering such Registrable Securities at the time of receipt of such
notice.  Each Selling Holder of Registrable Securities agrees that it will
immediately notify the Company at any time when a prospectus relating to the
registration of such Registrable Securities is required to be delivered under
the Securities Act of the happening of an event as a result of which information
previously furnished by such Selling Holder to the Company in writing for
inclusion in such prospectus contains an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances in
which they were made.

 

Section 2.4                                   Registration Expenses.     In
connection with any registration statement required to be filed hereunder, the
Company shall pay the following registration expenses incurred in connection
with the registration hereunder (the “Registration Expenses”): (i) all
registration and filing fees, (ii) fees and expenses of compliance with
securities or “blue sky” laws (including reasonable fees and disbursements of
counsel in connection with blue sky qualifications of the Registrable
Securities), (iii) printing expenses, (iv) internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), (v) the fees and expenses incurred in connection
with the listing of the Registrable Securities, (vi) reasonable fees and
disbursements of counsel for the Company and customary fees and expenses for
independent certified public accountants retained by the Company, and (vii) the
reasonable fees and expenses of any special experts retained by the Company in
connection with such registration.  The Company shall have no obligation to pay
any fees, discounts or commissions attributable to the sale of Registrable
Securities, or any out-of-pocket expenses of the Holders (or the agents who
manage their accounts) or any transfer taxes relating to the registration or
sale of the Registrable Securities.

 

6

--------------------------------------------------------------------------------


 

Section 2.5                                   Indemnification by the
Company.     The Company agrees to indemnify and hold harmless each Selling
Holder of Registrable Securities, its officers, directors and agents, and each
Person, if any, who controls such Selling Holder within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act from and
against any and all losses, claims, damages and liabilities that arise out of or
are based upon any untrue statement or alleged untrue statement of a material
fact contained in any registration statement or prospectus relating to the
Registrable Securities (as amended or supplemented if the Company shall have
furnished any amendments or supplements thereto) or any preliminary prospectus,
or that arise out of or are based upon any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, except insofar as such losses, claims, damages or liabilities
arise out of or are based upon any such untrue statement or omission or alleged
untrue statement or omission included in reliance upon and in conformity with
information furnished in writing to the Company by such Selling Holder or on
such Selling Holder’s behalf expressly for inclusion therein.

 

Section 2.6                                   Indemnification by Holders of
Registrable Securities.     Each Selling Holder agrees, severally but not
jointly, to indemnify and hold harmless the Company, its officers, directors and
agents and each Person, if any, who controls the Company within the meaning of
either Section 15 of the Securities Act or Section 20 of the Exchange Act to the
same extent as the foregoing indemnity from the Company to such Selling Holder,
but only with respect to information relating to such Selling Holder included in
reliance upon and in conformity with information furnished in writing by such
Selling Holder or on such Selling Holder’s behalf expressly for use in any
registration statement or prospectus relating to the Registrable Securities, or
any amendment or supplement thereto, or any preliminary prospectus.  In case any
action or proceeding shall be brought against the Company or its officers,
directors or agents or any such controlling person, in respect of which
indemnity may be sought against such Selling Holder, such Selling Holder shall
have the rights and duties given to the Company, and the Company or its
officers, directors or agents or such controlling person shall have the rights
and duties given to such Selling Holder, by Section 2.7; provided, however, that
the obligations of such Selling Holder hereunder will be limited to an amount
equal to the net proceeds to such Selling Holder (after deducting any discounts
and commissions) from the disposition of Registrable Securities pursuant to such
registration.

 

Section 2.7                                   Conduct of Indemnification
Proceedings.     In case any proceeding (including any governmental
investigation) shall be instituted involving any person in respect of which
indemnity may be sought pursuant to Section 2.5 or 2.6, such person (an
“Indemnified Party”) shall promptly notify the person against whom such
indemnity may be sought (an “Indemnifying Party”) in writing and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to such Indemnified Party, and shall assume the
payment of all fees and expenses; provided, however, that the failure of any
Indemnified Party to give such notice will not relieve such Indemnified Party of
any obligations under this Article II, except to the extent such Indemnified
Party is materially prejudiced by such failure.  In any such proceeding, any
Indemnified Party shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party
unless (i) the Indemnifying Party and the Indemnified Party shall have mutually
agreed to the retention of such counsel or (ii) representation of the
Indemnified Party by the counsel retained by the Indemnifying Party would be
inappropriate due to actual or potential differing interests between the
Indemnified Party and the Indemnified Party.  It is understood that the
Indemnifying Party shall not, in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for the reasonable fees and
expenses of more than one separate firm of attorneys (in addition to any local
counsel) at any time for all such Indemnified Parties, and that all such fees
and expenses shall be reimbursed as they are incurred.  In the case of any such
separate firm for the Indemnified Parties, such firm shall be designated in
writing by (i) in the case of Persons indemnified pursuant to Section 2.5
hereof, the Selling Holders which owned a majority of the Registrable Securities
sold under the applicable registration statement and (ii) in the case

 

7

--------------------------------------------------------------------------------


 

of Persons indemnified pursuant to Section 2.6, the Company.  The Indemnifying
Party shall not be liable for any settlement of any proceeding effected without
its written consent, which consent shall not be unreasonably withheld, but if
settled with such consent, or if there be a final judgment for the plaintiff,
the Indemnifying Party shall indemnify and hold harmless such Indemnified
Parties from and against any loss or liability (to the extent stated above) by
reason of such settlement or judgment.  No Indemnifying Party shall, without the
prior written consent of the Indemnified Party, which consent shall not be
unreasonably withheld, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Party is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Party,
unless such settlement includes an unconditional release of such Indemnified
Party from all liability arising out of such proceeding.

 

Section 2.8                                   Contribution.     If the
indemnification provided for in Section 2.5 or 2.6 hereof is unavailable to an
Indemnified Party or insufficient in respect of any losses, claims, damages or
liabilities referred to herein, then each such Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such losses, claims, damages or
liabilities in such proportion as is appropriate to reflect the relative fault
of the Company and of each Selling Holder in connection with such statements or
omissions which resulted in such losses, claims, damages or liabilities, as well
as any other relevant equitable considerations.  The relative fault of the
Company on the one hand and of each Selling Holder on the other shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by such party, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

 

The Company and the Selling Holders agree that it would not be just and
equitable if contribution pursuant to this Section 2.8 were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to in the immediately preceding
paragraph.  The amount paid or payable by an Indemnified Party as a result of
the losses, claims, damages or liabilities referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such Indemnified
Party in connection with investigating or defending any such action or claim. 
Notwithstanding the provisions of this Section 2.8, no Selling Holder shall be
required to contribute any amount in excess of the amount by which the total
price at which the securities of such Selling Holder were sold to the public
exceeds the amount of any damages which such Selling Holder has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission.  No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.  The Selling Holder’s obligations to contribute pursuant to
this Section 2.8 are several in proportion to the proceeds of the offering
received by such Selling Holder bears to the total proceeds of the offering
received by all the Selling Holders and not joint.

 

Section 2.9                                   Rule 144.     The Company
covenants that it will (a) make and keep public information regarding the
Company available as those terms are defined in Rule 144, (b) file in a timely
manner any reports and documents required to be filed by it under the Securities
Act and the Exchange Act , (c) furnish to any Holder forthwith upon request
(i) a written statement by the Company as to its compliance with the reporting
requirements of Rule 144 (at any time more than 90 days after the effective date
of the registration statement for the Company’s initial public offering), the
Securities Act and the Exchange Act (at any time after it has become subject to
such reporting requirements), and (ii) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company, and (d) take such further action as any Holder may reasonably
request, all to the extent

 

8

--------------------------------------------------------------------------------


 

required from time to time to enable Holders to sell Registrable Securities
without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144.

 

Section 2.10                            Participation in Underwritten
Offerings.     No Person may participate in any underwritten offerings hereunder
unless such Person (a) agrees to sell such Person’s securities on the basis
provided in any underwriting arrangements approved by the Persons entitled
hereunder to approve such arrangements and (b) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements and these registration rights provided for in this Article II.

 

Section 2.11                            Suspension of Use of Registration
Statement.

 

(a)                                 If the Board of Directors of the Company
determines in its good faith judgment that the filing of a Shelf Registration
Statement under Section 2.1(a) or the use of any related prospectus would be
materially detrimental to the Company because such action would require the
disclosure of material information that the Company has a bona fide business
purpose for preserving as confidential or the disclosure of which would
materially impede the Company’s ability to consummate a significant transaction,
and that the Company is not otherwise required by applicable securities laws or
regulations to disclose, upon written notice of such determination by the
Company to the Holders which shall be signed by the Chief Executive Officer,
President or any Executive Vice President of the Company certifying thereto, the
rights of the Holders to offer, sell or distribute any Registrable Securities
pursuant to a Shelf Registration or to require the Company to take action with
respect to the registration or sale of any Registrable Securities pursuant to a
Shelf Registration Statement shall be suspended until the earliest of (i) the
date upon which the Company notifies the Holders in writing that suspension of
such rights for the grounds set forth in this Section 2.11(a) is no longer
necessary and they may resume use of the applicable prospectus, (ii) the date
upon which copies of the applicable supplemented or amended prospectus is
distributed to the Holders, and (iii) 30 consecutive days after the notice to
the Holders that the Company shall not be entitled to exercise any such right
more than two times during the period the Shelf Registration is effective or
less than 30 days from the termination of the prior such suspension period.  The
Company agrees to give the notice under (i) above as promptly as practicable
following the date that such suspension of rights is no longer necessary.

 

(b)                                 If all reports required to be filed by the
Company pursuant to the Exchange Act have not been filed by the required date
without regard to any extension, or if the consummation of any business
combination by the Company has occurred or is probable for purposes of Rule 3-05
or Article 11 of Regulation S-X promulgated under the Securities Act or any
similar successor rule, upon written notice thereof by the Company to the
Holders, the rights of the Holders to offer, sell or distribute any Registrable
Securities pursuant to a Shelf Registration Statement or to require the Company
to take action with respect to the registration or sale of any Registrable
Securities pursuant to a Shelf Registration Statement shall be suspended until
the date on which the Company has filed such reports or obtained and filed the
financial information required by Rule 3-05 or Article 11 of Regulation S-X to
be included or incorporated by reference, as applicable, in a Shelf Registration
Statement, and the Company shall notify the Holders as promptly as practicable
when such suspension is no longer required.

 

Section 2.12                            Additional Shares.     The Company, at
its option, may register under a Shelf Registration Statement and any filings
with any state securities commissions filed pursuant to this Agreement, any
number of unissued shares of Common Stock or any shares of Common Stock owned by
any other stockholder or stockholders of the Company.

 

9

--------------------------------------------------------------------------------


 

ARTICLE III
MISCELLANEOUS

 

Section 3.1                                   Remedies.     In addition to being
entitled to exercise all rights provided herein and granted by law, including
recovery of damages, the Holders shall be entitled to specific performance of
the rights under this Agreement.  The Company agrees that monetary damages would
not be adequate compensation for any loss incurred by reason of a breach by it
of the provisions of this Agreement and hereby agrees to waive the defense in
any action for specific performance that a remedy at law would be adequate.

 

Section 3.2                                   Amendments and Waivers.     The
provisions of this Agreement, including the provisions of this sentence, may not
be amended, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, in each case without the written consent
of the Company and the Holders of a majority of the Registrable Securities;
provided, however, that the effect of any such amendment will be that the
consenting Holders will not be treated more favorably than all other Holders
(without regard to any differences in effect that such amendment or waiver may
have on the Holders due to the differing amounts of Registrable Shares held by
such Holders).  No failure or delay by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon any breach thereof shall
constitute waiver of any such breach or any other covenant, duty, agreement or
condition.

 

Section 3.3                                   Notices.     All notices and other
communications in connection with this Agreement shall be made in writing by
hand delivery, registered first-class mail, telecopier, or air courier
guaranteeing overnight delivery:

 

(1)                                 if to any Holder, initially to the address
indicated in such Holder’s Notice and Questionnaire or, if no Notice and
Questionnaire has been delivered, c/o Silver Bay Realty Trust Corp., 601 Carlson
Parkway, Suite 250, Minnetonka, Minnesota 55305 Attention: Chief Executive
Officer, or to such other address and to such other Persons as any Holder may
hereafter specify in writing; and

 

(2)                                 if to the Company, initially at 601 Carlson
Parkway, Suite 250, Minnetonka, Minnesota 55305, Attention: Chief Executive
Officer, or to such other address as the Company may hereafter specify in
writing.

 

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; when received if deposited
in the mail, postage prepaid, if mailed; when receipt acknowledged, if
telecopied; and on the next Business Day, if timely delivered to an air courier
guaranteeing overnight delivery.

 

Section 3.4                                   Successors and Assigns; Assignment
of Registration Rights.    This Agreement shall inure to the benefit of and be
binding upon the successors, assigns and transferees of each of the parties. 
Any Holder may assign its rights under this Agreement without the consent of the
Company in connection with a transfer of such Holder’s Registrable Securities;
provided, that the Holder notifies the Company of such proposed transfer and
assignment and the transferee or assignee of such rights assumes in writing the
obligations of such Holder under this Agreement.

 

Section 3.5                                   Counterparts.    This Agreement
may be executed in any number of counterparts and by the parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Each party shall become bound by this Agreement immediately upon
affixing its signature hereto.

 

10

--------------------------------------------------------------------------------


 

Section 3.6                                   Governing Law.     This Agreement
shall be governed by and construed in accordance with the internal laws of the
State of Delaware.

 

Section 3.7                                   Severability.     In the event
that any one or more of the provisions contained herein, or the application
thereof in any circumstance, is held invalid, illegal or unenforceable, the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions contained herein shall not be affected
or impaired thereby.

 

Section 3.8                                   Entire Agreement.     This
Agreement is intended by the parties as a final expression of their agreement
and intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter contained
herein.  There are no restrictions, promises, warranties or undertakings, other
than those set forth or referred to herein with respect to the registration
rights granted by the Company with respect to the Registrable Securities.  This
Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter.

 

Section 3.9                                   Headings.     The headings in this
Agreement are for convenience of reference only and shall not limit or otherwise
affect the meaning hereof.

 

Section 3.10                            Termination.     The obligations of the
parties hereunder shall terminate with respect to a Holder when it no longer
holds Registerable Securities and with respect to the Company when there are no
longer Registrable Securities with respect to a Shelf Registration Statement,
except, in each case, for any obligations under Sections 2.4, 2.5, 2.6, 2.7, 2.8
and Article III.

 

[SIGNATURE PAGE FOLLOWS]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

 

SILVER BAY REALTY TRUST CORP.

 

 

 

By:

/s/ David N. Miller

 

 

Name:

David N. Miller

 

 

Title:

Chief Executive Officer and President

 

[Signature Page to Registration Rights Agreement — REIT Shares]

 

--------------------------------------------------------------------------------


 

 

HOLDER

 

 

 

By:

/s/ Adam J. Prosser

 

 

Name:

Adam J. Prosser

 

 

Title:

Manager, Adlane Realty

 

 

HOLDER

 

 

 

By:

/s/ Alan Cooper

 

 

Name:

Alan Cooper

 

 

Title:

 

 

 

HOLDER

 

 

 

By:

/s/ Andrew Carney

 

 

Name:

Andrew Carney

 

 

Title:

 

 

 

HOLDER

 

 

 

By:

/s/ Andrew S. Troob

 

 

Name:

Andrew S. Troob

 

 

Title:

Trustee, Andrew S. Troob Revocable Trust
U/A/D 6/26/92

 

 

HOLDER

 

 

 

By:

/s/ Anthony M. Sanfilippo

 

 

Name:

Anthony M. Sanfilippo

 

 

Title:

 

 

 

HOLDER

 

 

 

By:

/s/ Ephraim Gildor

 

 

Name:

Ephraim Gildor

 

 

Title:

President, General Partner of Argos Capital Appreciation Master Fund LP

 

 

HOLDER

 

 

 

By:

Arlin Goldberg

 

 

Name:

Arlin Goldberg

 

 

Title:

 

 

 

HOLDER

 

 

 

By:

/s/ Brett Barker

 

 

Name:

Brett Barker

 

 

Title:

Managing Member, B-CON LLC

 

--------------------------------------------------------------------------------


 

 

HOLDER

 

 

 

By:

/s/ Benjamin H. Rubin

 

 

Name:

Benjamin H. Rubin

 

 

Title:

 

 

 

HOLDER

 

 

 

By:

/s/ Bonnie K. Williams

 

 

Name:

Bonnie K. Williams

 

 

Title:

 

 

 

HOLDER

 

 

 

By:

/s/ William M. Fishman

 

 

Name:

William M. Fishman

 

 

Title:

President, Trustee, Borkon, Ramstead, Mariani, Fishman & Carp Ltd. 401(K)
Plan, FBO William Fishman

 

 

HOLDER

 

 

 

By:

/s/ Brenda Ann Anderson

 

 

Name:

Brenda Ann Anderson

 

 

Title:

 

 

 

HOLDER

 

 

 

By:

/s/ Yehudah Ben Cohn

 

 

Name:

Yehudah Ben Cohn

 

 

Title:

Trustee, Brent Capital Profit Sharing Plan
and Trust

 

 

HOLDER

 

 

 

By:

/s/ Bruce Lieberman and Debra E. Lieberman

 

 

Name:

Bruce Lieberman and Debra E. Lieberman

 

 

Title:

 

 

 

HOLDER

 

 

 

By:

/s/ Carol Emer

 

 

Name:

Carol Emer

 

 

Title:

 

 

 

HOLDER

 

 

 

By:

/s/ John Flynn

 

 

Name:

Clarence LP by John Flynn

 

 

Title:

COO of Wicklow Capital, GP of Clarence
LP

 

--------------------------------------------------------------------------------


 

 

HOLDER

 

 

 

By:

/s/ Corey Koskie

 

 

Name:

Corey Koskie

 

 

Title:

Cordel L. Koskie Revocable Trust

 

 

HOLDER

 

 

 

By:

/s/ Craig Karsen

 

 

Name:

Craig Karsen

 

 

Title:

Trustee, Craig Karsen Revocable Trust

 

 

HOLDER

 

 

 

By:

/s/ Craig Karsen and Terry Karsen

 

 

Name:

Craig Karsen and Terry Karsen

 

 

Title:

 

 

 

HOLDER

 

 

 

By:

/s/ David A. Katz

 

 

Name:

David A. Katz

 

 

Title:

David A. Katz DDS Profit Sharing Plan

 

 

HOLDER

 

 

 

By:

/s/ David R. Kent IV and Brooke L. Kent

 

 

Name:

David R. Kent IV and Brooke L. Kent

 

 

Title:

 

 

 

HOLDER

 

 

 

By:

/s/ Denise Favia

 

 

Name:

Denise Favia

 

 

Title:

 

 

 

HOLDER

 

 

 

By:

/s/ Edmund Yiu

 

 

Name:

Edmund Yiu

 

 

Title:

 

 

 

HOLDER

 

 

 

By:

/s/ Andrew Solodsky and Alicia A. Stacker

 

 

Name:

Andrew Solodsky, Manager Funds Operations, and Alicia A. Stacker, Vice President
Securities Operations, Safra National Bank of New York

 

 

Title:

Safra National Bank of New York as Custodian for Equitus Capital LLC

 

--------------------------------------------------------------------------------


 

 

HOLDER

 

 

 

By:

/s/ Trevor Colvin

 

 

Name:

Trevor Colvin

 

 

Title:

Trustee, Favia Family 2005 Irrevocable Trust

 

 

HOLDER

 

 

 

By:

/s/ Gary A. Mickiewicz

 

 

Name:

Gary A. Mickiewicz

 

 

Title:

 

 

 

HOLDER

 

 

 

By:

/s/ Gregory M. Fish

 

 

Name:

Gregory M. Fish

 

 

Title:

Trustee, Gregory M. Fish Revocable Trust

 

 

HOLDER

 

 

 

By:

/s/ Hans K. Sandbo

 

 

Name:

Hans K. Sandbo

 

 

Title:

 

 

 

HOLDER

 

 

 

By:

/s/ Nicolas Villalba

 

 

Name:

Nicolas Villalba

 

 

Title:

Managing Member, Harbour Investments

 

 

HOLDER

 

 

 

By:

/s/ Nancy Babendir

 

 

Name:

Nancy Babendir

 

 

Title:

Trustee, Harvey J. Angell Revocable Trust
f/b/o Nancy H. Babendir

 

 

HOLDER

 

 

 

By:

/s/ Jay M. Schiff

 

 

Name:

Jay M. Schiff

 

 

Title:

Trustee, Jay M. Schiff Trust

 

 

HOLDER

 

 

 

By:

/s/ Jeffery Neal Shaw

 

 

Name:

Jeffery Neal Shaw

 

 

Title:

Trustee, Jeffrey Neal Shaw Revocable Trust

 

--------------------------------------------------------------------------------


 

 

HOLDER

 

 

 

By:

/s/ Jill Zipkin

 

 

Name:

Jill Zipkin

 

 

Title:

 

 

 

HOLDER

 

 

 

By:

/s/ Joel Tilsner

 

 

Name:

Joel Tilsner

 

 

Title:

 

 

 

HOLDER

 

 

 

By:

/s/ John Goddard and Sandra Goddard

 

 

Name:

John Goddard and Sandra Goddard

 

 

Title:

 

 

 

HOLDER

 

 

 

By:

/s/ John Trevor Colvin

 

 

Name:

John Trevor Colvin

 

 

Title:

 

 

 

HOLDER

 

 

 

By:

/s/ Irvin Kessler

 

 

Name:

Irvin Kessler

 

 

Title:

General Partner, Kessler Family Limied Partnership

 

 

HOLDER

 

 

 

By:

/s/ Kevin M. Murphy

 

 

Name:

Kevin M. Murphy

 

 

Title:

 

 

 

HOLDER

 

 

 

By:

/s/ Lee E. Tenzer

 

 

Name:

Lee E. Tenzer

 

 

Title:

Trustee, Lee E. Tenzer Declaration of Trust

 

 

HOLDER

 

 

 

By:

/s/ Linda S. Benenson

 

 

Name:

Linda S. Benenson

 

 

Title:

Trustee, Linda S. Benenson Revocable
Trust 6/18/02

 

--------------------------------------------------------------------------------


 

 

HOLDER

 

 

 

By:

/s/ Mark D. Coe

 

 

Name:

Mark D. Coe

 

 

Title:

Trustee, Mark D. Coe Revocable Trust
dated March 25, 1993

 

 

HOLDER

 

 

 

By:

/s/ Mark Lyons

 

 

Name:

Mark Lyons

 

 

Title:

 

 

 

HOLDER

 

 

 

By:

/s/ Michael Hirshberg

 

 

Name:

Michael Hirshberg

 

 

Title:

 

 

 

HOLDER

 

 

 

By:

/s/ Michael Krochmal

 

 

Name:

Michael Krochmal

 

 

Title:

 

 

 

HOLDER

 

 

 

By:

/s/ Michael Sartain

 

 

Name:

Michael Sartain

 

 

Title:

 

 

 

HOLDER

 

 

 

By:

/s/ Milan Sekulic

 

 

Name:

Milan Sekulic

 

 

Title:

 

 

 

HOLDER

 

 

 

By:

/s/ Nathan Borega

 

 

Name:

Nathan Borega

 

 

Title:

 

 

 

HOLDER

 

 

 

By:

/s/ Frank Coletto

 

 

Name:

Frank Coletto

 

 

Title:

 

 

 

HOLDER

 

 

 

By:

/s/ Benjamin H. Rubin

 

 

Name:

Benjamin H. Rubin

 

 

Title:

NTC & Co. FBO: Benjamin H. Rubin R/O IRA

 

--------------------------------------------------------------------------------


 

 

HOLDER

 

 

 

By:

/s/ Ori Kushnir

 

 

Name:

Ori Kushnir

 

 

Title:

 

 

 

HOLDER

 

 

 

By:

/s/ Peter Goddard

 

 

Name:

Peter Goddard

 

 

Title:

 

 

 

HOLDER

 

 

 

By:

/s/ Peter A. Santoro and Chastity A. Santoro

 

 

Name:

Peter A. Santoro and Chastity A. Santoro

 

 

Title:

 

 

 

HOLDER

 

 

 

By:

/s/ Phillip Sylvester

 

 

Name:

Phillip Sylvester

 

 

Title:

 

 

 

HOLDER

 

 

 

By:

/s/ Joe B. Hurley, IV

 

 

Name:

Joe B. Hurley, IV

 

 

Title:

General Partner for Piedmont Partners L.P.

 

 

HOLDER

 

 

 

By:

/s/ David Gottlieb

 

 

Name:

David Gottlieb

 

 

Title:

Chief Manager, PREA II, LLC

 

 

HOLDER

 

 

 

By:

/s/ Irvin Kessler

 

 

Name:

Irvin Kessler

 

 

Title:

Managing Member, Provident Real Estate Advisors LLC

 

 

HOLDER

 

 

 

By:

/s/ Irvin Kessler

 

 

Name:

Irvin Kessler

 

 

Title:

Managing Member, Provident Real Estate Opportunity Fund LLC

 

 

HOLDER

 

 

 

By:

/s/ Randy Emer

 

 

Name:

Randy Emer

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

HOLDER

 

 

 

By:

/s/ Richard Zecher

 

 

Name:

Richard Zecher

 

 

Title:

 

 

 

HOLDER

 

 

 

By:

/s/ Rick Angell

 

 

Name:

Rick Angell

 

 

Title:

 

 

 

HOLDER

 

 

 

By:

/s/ Richard Joseph Learner

 

 

Name:

Richard Joseph Learner

 

 

Title:

RJ Investments

 

 

HOLDER

 

 

 

By:

/s/ Robert A. Epstein

 

 

Name:

Robert A. Epstein

 

 

Title:

 

 

 

HOLDER

 

 

 

By:

/s/ Ross G. Kaminsky

 

 

Name:

Ross G. Kaminsky

 

 

Title:

Trustee, Ross G. Kaminsky Profit Sharing Plan

 

 

HOLDER

 

 

 

By:

/s/ Russell Rubin and Karen Rubin

 

 

Name:

Russell Rubin and Karen Rubin

 

 

Title:

 

 

 

HOLDER

 

 

 

By:

/s/ Sam Sallerson

 

 

Name:

Sam Sallerson

 

 

Title:

Member, Sallerson Family Limited Partnership

 

 

HOLDER

 

 

 

By:

/s/ Sam Forness

 

 

Name:

Sam Forness

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

HOLDER

 

 

 

By:

/s/ Scott Witten and Cynthia Witten

 

 

Name:

Scott Witten and Cynthia Witten

 

 

Title:

 

 

 

HOLDER

 

 

 

By:

/s/ Scott Southwood

 

 

Name:

Scott Southwood

 

 

Title:

 

 

 

HOLDER

 

 

 

By:

/s/ Seth Rubin

 

 

Name:

Seth Rubin

 

 

Title:

 

 

 

HOLDER

 

 

 

By:

/s/ Scott Krusemark

 

 

Name:

Scott Krusemark

 

 

Title:

CFO, Silver Mountain Partners

 

 

HOLDER

 

 

 

By:

/s/ Stanley L. Gershgol

 

 

Name:

Stanley L. Gershgol

 

 

Title:

 

 

 

HOLDER

 

 

 

By:

/s/ Stanley L. Gershgol

 

 

Name:

Stanley L. Gershgol

 

 

Title:

Trustee, Stanley L. Gershgol Family Trust

 

 

HOLDER

 

 

 

By:

/s/ Steven Emer

 

 

Name:

Steven Emer

 

 

Title:

 

 

 

HOLDER

 

 

 

By:

/s/ Steven Emer and Denise Emer

 

 

Name:

Steven Emer and Denise Emer

 

 

Title:

 

 

 

HOLDER

 

 

 

By:

/s/ Steven Dreifuss

 

 

Name:

Steven Dreifuss

 

 

Title:

 

 

 

HOLDER

 

 

 

By:

/s/ Steven Tesler

 

 

Name:

Steven Tesler

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

HOLDER

 

 

 

By:

/s/ Steven Tesler

 

 

Name:

Steven Tesler

 

 

Title:

Steven Tesler Bene Rose Tesler Dec’d IRA

 

 

HOLDER

 

 

 

By:

/s/ William Terman

 

 

Name:

William Terman

 

 

Title:

 

 

 

HOLDER

 

 

 

By:

/s/ Abraham P. Friedman

 

 

Name:

Abraham P. Friedman

 

 

Title:

Trustee, The David Alan Friedman Lifetime Trust

 

 

HOLDER

 

 

 

By:

/s/ Scott Witten and Cynthia Witten

 

 

Name:

Scott Witten and Cynthia Witten

 

 

Title:

General Partners, The Mill Limited Partnership

 

 

HOLDER

 

 

 

By:

/s/ Thomas A. Rectenwald

 

 

Name:

Thomas A. Rectenwald

 

 

Title:

 

 

 

HOLDER

 

 

 

By:

/s/ Thomas F. Jennings

 

 

Name:

Thomas F. Jennings

 

 

Title:

 

 

 

HOLDER

 

 

 

By:

/s/ Thomas Kenny

 

 

Name:

Thomas Kenny

 

 

Title:

 

 

 

HOLDER

 

 

 

By:

/s/ Timothy S. Vincent

 

 

Name:

Timothy S. Vincent

 

 

Title:

Trustee

 

 

HOLDER

 

 

 

By:

/s/ Timothy S. Vincent

 

 

Name:

Timothy S. Vincent

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

HOLDER

 

 

 

By:

/s/ Two Harbors Asset I, LLC

 

 

Name:

Thomas Siering

 

 

Title:

President and Chief Executive Officer

 

 

HOLDER

 

 

 

By:

/s/ W.A. Kimbrough

 

 

Name:

W.A. Kimbrough

 

 

Title:

 

 

 

HOLDER

 

 

 

By:

/s/ William Terman

 

 

Name:

William Terman

 

 

Title:

 

 

 

HOLDER

 

 

 

By:

/s/ David Rosenblum

 

 

Name:

David Rosenblum

 

 

Title:

Managing Member, Windsor Knot LLC

 

 

--------------------------------------------------------------------------------


 

Schedule I

 

 

HOLDER

 

Adlane Realty Co., LLC

Alan Cooper

Andrew Carney

Andrew S. Troob Revocable Trust U/A/D 6/26/92

Anthony M. Sanfilippo

Argos Capital Appreciation Master Fund LP

Arlin and Tobe Goldberg

B-CON LLC

Benjamin H. Rubin

Bonnie K. Williams

Borkon, Ramstead, Mariani, Fishman & Carp Ltd 401 (K) Plan - FBO William

Fishman

Brenda Ann Anderson

Brent Capital Profit Sharing Plan and Trust

Bruce and Debra E. Lieberman

Carol Emer

Clarence LP

Cordel L. Koskie Revocable Trust

Craig Karsen Revocable Trust

Craig Karsen, Terry Karsen

David A. Katz DDS Profit Sharing Plan

David R. Kent IV and Brooke L. Kent

Denise Favia

Edmund Yiu

Equitus Capital LLC

Favia Family Trust

Gary Anthony Mickiewicz

Gregory M. Fish Revocable Trust  u/a/d March 3, 2008

Hans K. Sandbo

Harbor Investments LLC

Harvey J. Angell Revocable Trust f/b/o Nancy H. Babendir

Jay M. Schiff TTEE: Jay M. Schiff Trust U/A DTD 3/15/88

Jeffrey Neal Shaw Revocable Trust

Jill Zipkin

Joel S. Tilsner Revocable Trust

John & Sandra Goddard

John Trevor Colvin

Kessler Family Limited Partnership

Kevin M. Murphy

Lee E. Tenzer Declaration of Trust u/a/d 10/7/98

Linda Sue Benenson Revocable Trust 6/18/02

Mark D. Coe Revocable Trust

Mark Lyons

Michael Hirshberg

Michael Krochmal

 

--------------------------------------------------------------------------------


 

Michael Sartain

Milan Sekulic

Nathan Borega

NTC & Co. FBO Frank Coletto IRA

NTC & Co. FBO: Benjamin H. Rubin R/O IRA

Ori Kushnir

Peter Goddard

Peter A. and Chasity A. Santoro

Phillip Sylvester

Piedmont Partners, L.P.

PREA II, LLC

Provident Real Estate Advisors LLC

Provident Real Estate Opportunity Fund LLC

Randy Emer

Richard Zecher

Rick Angell

RJ Investments

Robert A. Epstein

Ross G. Kaminsky Profit Sharing Plan

Russell J. and Karen N. Rubin Joint Tenants

Sallerson Family Limited Partnership

Sam Forness

Scott and Cynthia Witten

Scott R. Southwood

Seth Rubin

Silver Mountain Partners LLC

Stanley L. Gershgol

Stanley L. Gershgol Family Trust

Steven and Denise Emer Joint Tenants

Steven Dreifuss

Steven Emer

Steven Tesler

Steven Tesler Bene Rose Tesler Decd IRA - RBC Capital Markets LLC Custodian

Terman and Terman

The David Alan Friedman Lifetime Trust

The Mill Limited Partnership

Thomas A. Rectenwald

Thomas F. Jennings

Thomas M. Kenny

Timothy S. Vincent Money Purchase Pension Plan & Trust

Timothy S. Vincent Revocable Trust

Two Harbors Asset I, LLC

W.A. and Carole Kimbrough

W.A. Kimbrough

William Terman Traditional IRA

Windsor Knot, LLC

 

--------------------------------------------------------------------------------


Exhibit A

 

Form of Notice and Questionnaire

 

The undersigned beneficial holder of shares of common stock, par value $.01 per
share (“Common Stock”), of Silver Bay Realty Trust Corp. (the “Company”) (the
“Registrable Securities”) of Silver Bay Operating Partnership, L.P. (the
“Operating Partnership”), understands that the Company has filed or intends to
file with the Securities and Exchange Commission (the “SEC”) one or more
registration statements (collectively, the “Shelf Registration Statement”) for
the registration and resale under Rule 415 of the Securities Act of 1933, as
amended (the “Securities Act”), of the Registrable Securities in accordance with
the terms of the Registration Rights Agreement (the “Registration Rights
Agreement”), dated                           , 2012, among the Company and the
holders listed on Schedule I thereto. A copy of the Registration Rights
Agreement is available from the Company upon request at the address set forth
below. All capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Registration Rights Agreement.

 

Each beneficial owner of Registrable Securities is entitled to the benefits of
the Registration Rights Agreement. In order to sell or otherwise dispose of any
Registrable Securities pursuant to the Shelf Registration Statement, a
beneficial owner of Registrable Securities generally will be required to be
named as a selling security holder in the related prospectus, deliver a
prospectus to purchasers of Registrable Securities and be bound by those
provisions of the Registration Rights Agreement applicable to such beneficial
owner (including certain indemnification provisions as described below). To be
included in the Shelf Registration Statement, this Notice and Questionnaire must
be completed, executed and delivered to the Company at the address set forth
herein on or prior to the tenth business day before the effectiveness of the
Shelf Registration Statement. We will give notice of the filing and
effectiveness of the initial Shelf Registration Statement by issuing a press
release and by mailing a notice to the holders at their addresses set forth in
the register of the registrar.

 

Beneficial owners that do not complete this Notice and Questionnaire and deliver
it to the Company as provided below will not be named as selling security
holders in the prospectus and therefore will not be permitted to sell any
Registrable Securities pursuant to the Shelf Registration Statement. Beneficial
owners are encouraged to complete and deliver this Notice and Questionnaire
prior to the effectiveness of the initial Shelf Registration Statement so that
such beneficial owners may be named as selling security holders in the related
prospectus at the time of effectiveness. Upon receipt of a completed Notice and
Questionnaire from a beneficial owner following the effectiveness of the initial
Shelf Registration Statement, in accordance with the Registration Rights
Agreement, the Company will file such amendments to the initial Shelf
Registration Statement or additional shelf registration statements or
supplements to the related prospectus as are necessary to permit such holder to
deliver such prospectus to purchasers of Registrable Securities.

 

Certain legal consequences arise from being named as selling security holders in
the Shelf Registration Statement and the related prospectus. Accordingly,
holders and beneficial owners of Registrable Securities are advised to consult
their own securities law counsel regarding the consequences of being named or
not being named as a selling security holder in the Shelf Registration Statement
and the related prospectus.

 

NOTICE

 

The undersigned beneficial owner (the “Selling Security Holder”) of Registrable
Securities hereby elects to include in the prospectus forming a part of the
Shelf Registration Statement the Registrable Securities beneficially owned by it
and listed below in Item 3 (unless otherwise specified

 

A-1

--------------------------------------------------------------------------------


 

under Item 3). The undersigned, by signing and returning this Notice and
Questionnaire, understands that it will be bound by the terms and conditions of
this Notice and Questionnaire and the Registration Rights Agreement.

 

Pursuant to the Registration Rights Agreement, the undersigned has agreed to
indemnify and hold harmless the Company and its directors, officers and each
person, if any, who controls the Company within the meaning of either Section 15
of the Securities Act or Section 20 of the Exchange Act, from and against
certain losses arising in connection with statements concerning the undersigned
made in the Shelf Registration Statement or the related prospectus in reliance
upon the information provided in this Notice and Questionnaire.

 

The undersigned hereby provides the following information to the Company and
represents and warrants to the Company that such information is accurate and
complete:

 

QUESTIONNAIRE

 

1.         (a)     Full Legal Name of Selling Security Holder:

 

(b)              Full Legal Name of registered holder (if not the same as
(a) above) through which Registrable Securities listed in Item (3) below are
held:

 

(c)               Full Legal Name of DTC Participant (if applicable and if not
the same as (b) above) through which Registrable Securities listed in Item
(3) below are held:

 

(d)              List below the individual or individuals who exercise voting
and/or dispositive powers with respect to the Registrable Securities listed in
Item (3) below:

 

2.         Address for Notices to Selling Security Holder:

 

 

Telephone:

Fax:

E-mail address:

Contact Person:

 

3.         Beneficial Ownership of Registrable Securities:

 

Type of Registrable Securities beneficially owned, and number of shares of
Common Stock and/or OP Units, as the case may be, beneficially owned:

 

4.         Beneficial Ownership of Securities of the Company Owned by the
Selling Security Holder:

 

Except as set forth below in this Item (4), the undersigned is not the
beneficial or registered owner of any securities of the Company, other than the
Registrable Securities listed above in Item (3).

 

Type and amount of other securities beneficially owned by the Selling Security
Holder:

 

5.         Relationship with the Company

 

A-2

--------------------------------------------------------------------------------


 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (5% or more) has held any
position or office or has had any other material relationship with the Company
(or its predecessors or affiliates) during the past three years.

 

State any exceptions here:

 

 

6.         Plan of Distribution

 

Except as set forth below, the undersigned (including its donees or pledgees)
intends to distribute the Registrable Securities listed above in Item
(3) pursuant to the Shelf Registration Statement only as follows and will not be
offering any of such Registrable Securities pursuant to an agreement,
arrangement or understanding entered into with a broker or dealer prior to the
effective date of the Shelf Registration Statement. Such Registrable Securities
may be sold from time to time directly by the undersigned or, alternatively,
through underwriters or broker-dealers or agents. If the Registrable Securities
are sold through underwriters or broker-dealers, the Selling Security Holder
will be responsible for underwriting discounts or commissions or agent’s
commissions. Such Registrable Securities may be sold in one or more transactions
at fixed prices, at prevailing market prices at the time of sale, at varying
prices determined at the time of sale, or at negotiated prices. Such sales may
be effected in transactions (which may involve crosses or block transactions)

 

(i)  on any national securities exchange or quotation service on which the
Registrable Securities may be listed or quoted at the time of sale;

 

(ii)  in the over-the-counter market;

 

(iii)  in transactions otherwise than on such exchanges or services or in the
over-the-counter market; or

 

(iv)  through the writing of options.

 

In connection with sales of the Registrable Securities or otherwise, the
undersigned may enter into hedging transactions with broker-dealers, which may
in turn engage in short sales of the Registrable Securities and deliver
Registrable Securities to close out such short positions, or loan or pledge
Registrable Securities to broker-dealers that in turn may sell such securities.

 

Two Harbors may distribute its Registrable Securities to its stockholders and
sell, or cause an agent to sell, any shares not so distributed on the open
market in connection with the payment of cash for fractional shares resulting
from such distribution.

 

State any exceptions here:

 

 

Note:  In no event may such method(s) of distribution take the form of an
underwritten offering of the Registrable Securities except as provided in the
Registration Rights Agreement.

 

A-3

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENTS

 

The undersigned acknowledges that it understands its obligation to comply with
the provisions of the Securities Exchange Act of 1934, as amended, and the
rules thereunder relating to stock manipulation, particularly Regulation M
thereunder (or any successor rules or regulations), in connection with any
offering of Registrable Securities pursuant to the Registration Rights
Agreement. The undersigned agrees that neither it nor any person acting on its
behalf will engage in any transaction in violation of such provisions.

 

The Selling Security Holder hereby acknowledges its obligations under the
Registration Rights Agreement to indemnify and hold harmless certain persons set
forth therein. Pursuant to the Registration Rights Agreement, the Company has
agreed under certain circumstances to indemnify the Selling Security Holders
against certain liabilities.

 

In accordance with the undersigned’s obligation under the Registration Rights
Agreement to provide such information as may be required by law for inclusion in
the Shelf Registration Statement, the undersigned agrees to promptly notify the
Company of any inaccuracies or changes in the information provided herein that
may occur subsequent to the date hereof at any time while the Shelf Registration
Statement remains effective. All notices hereunder and pursuant to the
Registration Rights Agreement shall be made in writing at the address set forth
below.

 

In the event that the undersigned transfers all or any portion of the
Registrable Securities listed in Item 3 above after the date on which such
information is provided to the Company, the undersigned agrees to notify the
transferee(s) at the time of transfer of its rights and obligations under this
Notice and Questionnaire and the Registration Rights Agreement.

 

By signing this Notice and Questionnaire, the undersigned consents to the
disclosure of the information contained herein in its answers to Items
(1) through (6) above and the inclusion of such information in the Shelf
Registration Statement and the related prospectus. The undersigned understands
that such information will be relied upon by the Company in connection with the
preparation or amendment of the Shelf Registration Statement and the related
prospectus.

 

Once this Notice and Questionnaire is executed by the Selling Security Holder
and received by the Company, the terms of this Notice and Questionnaire and the
representations and warranties contained herein shall be binding on, shall
insure to the benefit of and shall be enforceable by the respective successors,
heirs, personal representatives and assigns of the Company and the Selling
Security Holder with respect to the Registrable Securities beneficially owned by
such Selling Security Holder and listed in Item 3 above.

 

This Notice and Questionnaire shall be governed by, and construed in accordance
with, the laws of the State of Delaware.

 

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

 

Beneficial Owner

 

 

 

 

 

 

Dated:

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-4

--------------------------------------------------------------------------------


 

Please return the completed and executed Notice and Questionnaire to:

 

Silver Bay Realty Trust Corp.
601 Carlson Parkway, Suite 250
Minnetonka, Minnesota 55305
Tel: (952) 358-4400
Attention:  Chief Executive Officer

 

A-5

--------------------------------------------------------------------------------